Citation Nr: 0106983	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to 
September 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in February 1999 
when it was remanded to provide the appellant an opportunity 
to attend a hearing at the RO and to have a VA examination of 
the appellant conducted.  The requested development has been 
completed.

The appellant appeared at a hearing held at the RO on 
September 9, 1999.  A transcript of that hearing has been 
associated with the record on appeal.

The appellant's claim of entitlement to substance abuse 
secondary to service-connected PTSD, raised by the appellant 
at the September 1999 hearing and by the appellant's 
representative in its February 2001 Informal Brief of 
Appellant in Appealed Case, is referred to the RO for 
appropriate development.

The Board's decision to increase the appellant's disability 
rating for PTSD to 70 percent raises a claim of entitlement 
to a rating of total disability based on individual 
unemployability under 38 C.F.R. § 4.16(a) (2000).  See Norris 
v. West, 12 Vet. App. 413 (1999).  This claim is also 
referred to the RO for appropriate development.



FINDINGS OF FACT

The appellant's PTSD is manifested by depressed mood, 
nightmares, sleep impairment, impaired impulse control (with 
periods of violence), difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence

In March 1997 the appellant was hospitalized at a VA medical 
center for dysthymia, PTSD, and history of polysubstance 
abuse.  He reported increasing depression since December 
1996.  He described crying spells that occurred approximately 
weekly.  He reported that he did not sleep well.  He reported 
that he had attempted suicide in 1984.  He added that he felt 
that his depression was approaching the level of severity 
that it was at that time.  He did not report flashbacks, but 
he did report nightmares about Vietnam.  He reported a 
history of violence.  He stated that three years previously 
he had been incarcerated for assault and public intoxication.  
He added that one month earlier he had beaten up his sister's 
boyfriend because the boyfriend was bothering him.

The examiner described the appellant as well groomed and well 
kempt.  His mood was depressed, his affect was flat, and he 
was alert and oriented times four.  His speech was with 
normal rate and tone.  His thought process was goal directed 
without looseness of associations or flight of ideas.  He was 
contemplating a suicidal plan.  He had no homicidal thoughts, 
no hallucinations or delusions, and his judgment and insight 
were good.  His recent memory was intact.  The appellant was 
treated with medication.  His sleep improved during the 
hospitalization.  He had only one episode of nightmares about 
Vietnam.  His mood was still depressed at discharge but 
improved.  At discharge, he was stable without any suicidal 
or homicidal ideations.  He was assigned a Global Assessment 
of Functioning (GAF) score of 60.

From March 13 to April 8, 1998, the appellant was 
hospitalized at a VA medical center for a dual diagnosis 
treatment program.  He reported that he lived in an apartment 
with a friend.  He denied delusions and auditory or visual 
hallucinations.  He was appropriately dressed and neatly 
groomed and his speech was clear without looseness of 
associations or flight of ideas.  Psychological testing 
suggested mildly depressed mood.  Cognitive functioning was 
within normal limits for the population of the program.  The 
appellant participated in the program at a satisfactory level 
and was granted a graduation certificate.  A GAF score of 60 
was assigned.  Diagnoses included PTSD by history and 
polysubstance abuse.

In October and on December 18, 1998 the appellant was treated 
as a VA outpatient for PTSD.  He denied suicidal or homicidal 
ideation.  He was alert and oriented times four.  His speech 
was clear, coherent, and relevant.  In October his dress and 
grooming were described as appropriate and his eye contact 
was good.  In December, he denied audio or visual 
hallucinations.  On December 31, 1998, the appellant was 
described as alert and oriented times four.  He was more 
pleasant.  VA outpatient reports in January 1999 show that 
the appellant denied suicidal or homicidal ideation.  He was 
alert and oriented times four, his speech was clear, 
coherent, and relevant, and he denied audio or visual 
hallucinations.  

At an April 1999 VA PTSD examination, the appellant 
complained that his anxiety and symptoms continued to bother 
him although he spent most of his time watching television.  
He complained of having a short temper, feeling depressed, 
and re-experiencing nightmares of the scenes he saw in 
Vietnam.  The examiner noted that the appellant had been 
hospitalized multiple times and that his illness had worsened 
over time.  The appellant reported that he continued to 
experience periods of sadness, periods of irritability, and 
altered sleep and eating patterns.  He had no active suicidal 
plans but occasionally felt "lost."  He had not been able 
to work, although he had held jobs in the past.  He had 
designs of studying home electronics and getting involved in 
television and radio repairs.  He stated that any stressful 
situation caused him to decompensate and that, because of 
that, he had been unable to obtain a job.  He was dressed in 
a T-shirt, pullover, jeans, and glasses.

The examiner noted that the appellant showed psychomotor 
agitation and had been observed to be irritable in a 
telephone conversation with a mechanic about his car.  His 
eye contact was fair.  His speech was significant for an 
increased volume and normal rate and latency.  His speech was 
coherent.  His personal hygiene was fair.  His thought 
processes were goal-oriented with a limited output.  He 
denied suicidal ideations, homicidal ideations, thought 
broadcasting, thought insertion, or thought withdrawal.  He 
denied any delusions of external control and did not admit to 
any phobias, compulsions, or obsessions.  He did state that 
he was concerned about growing old and alone.  He denied 
ideas of reference and delusions of persecution or 
grandiosity perceptions.  He denied any auditory or visual 
hallucinations but did admit to occasional flashbacks and 
nightmares.  He denied any illusions.  His mood was 
depressed.  He admitted to chronic feelings of sadness and 
being put upon.  His affect was restricted.  He was awake, 
alert, and oriented times four.  Memory testing showed 3/3 at 
zero and 2/3 at 1.  The appellant gave good historical 
details when his remote memory was tested.  His attention was 
limited, and he answered analogies in an abstract manner but 
provided concrete interpretations of proverbs.  He was able 
to do very simple calculations without major errors.  He had 
a history of poor impulse control and readily admitted to 
irritability.  He gave socially acceptable answers to 
hypothetical situations on judgment testing, but his past 
history was significant for poor practical judgment.  
Diagnoses included a past history of PTSD with ongoing 
symptomatology and history of dysphoric symptoms consistent 
with a diagnosis of dysthymia.  The examiner assigned a GAF 
of 50.

In accordance with the February 1999 remand from the Board, 
the appellant was examined by a second VA psychiatrist.  The 
examiner noted that the appellant had been hospitalized at a 
VA medical center in September 1992 for hypertension and PTSD 
with depression and poly-substance abuse; in July 1993 for 
PTSD and hypertension; in July 1994 for cocaine, alcohol, and 
marijuana abuse and PTSD; in July 1995 for PTSD, history of 
substance abuse, sexual dysfunction, adjustment disorder, and 
dysthymic disorder; in March 1997 for depression; in February 
1998 for poly-substance abuse and depression; and in March 
1998 for PTSD by history and poly-substance abuse.

His symptoms included nightmares approximately two times per 
week, persistent intrusive thoughts, feeling depressed and 
rotten, and occasionally thinking that he smelled a hint of 
gunpowder.  He stated that he awoke from his nightmares 
sweaty, anxious, drained, and scared.  He denied having 
suicidal and homicidal ideations since he stopped drinking.  
His cues to intrusion included spring time, sunsets, war 
pictures, violence and killing, overflying helicopters and 
jets, heavily-wooded areas, arguments, the anniversaries of 
his entry and exit from Vietnam.  He reported avoidance of 
arguments; crowds; television programs, movies, literature, 
and conversations related to Vietnam; and anything related to 
war and violence.  He explained that he avoided arguments 
because they rapidly led to violence for him.  He also 
reported hyperarousal and increased startle response to 
sudden or unexpected loud noises.  The appellant had been 
rendered unemployable because of his quick temper; rapidly 
escalating anger leading to combativeness; difficulty dealing 
with authority; inability to get along with co-workers; 
hyperarousal, agitation, dysphoria, and anger secondary to 
nightmares and intrusive thoughts; agitation; fear of 
confrontation and loss of control; and impairment of memory 
and concentration.  His last flashback had occurred in 
approximately April 1998.  He stated that he was unable to 
get along with anyone.  He reported having been in and out of 
multiple relationships but none currently.  He had quit his 
lost job in 1992 secondary to anger in order to avoid 
escalation of the situation to violence.  He reported that he 
had been involved in many fights, most recently in January 
1998 over an unpaid loan.  He stated that he stayed at home 
except to attend programs or appointments for treatment.  He 
stated that he had no close friends.

He presented as clean and casually attired.  He was correctly 
oriented, appropriate in behavior, moderately anxious, 
dysphoric at points, and occasionally avoidant of eye 
contact.  He functioned in the average range of intelligence 
and evidenced no disorder of thought or perception during the 
examination.  His judgment was fair, and he appeared to be 
developing some insight.  The diagnoses included chronic 
PTSD, dysthymic disorder, and history of poly-substance abuse 
with one year of abstinence documented.  The examiner 
assigned a GAF of 50.  The examiner stated that the 
appellant's clinical history was consistent with continuing 
and progressive problems secondary to PTSD.  He was adjusting 
to being without the use of alcohol and street drugs from 
self-treatment.  He did not appear to have an adjustment 
disorder.  He did have some periods of depression, but his 
primary symptoms were those of PTSD, which affected his 
social and industrial capacity to a considerable degree.  The 
examiner added that the appellant's GAF was consistent with 
dysthymia because of social isolation, lack of friends, 
unemployability, and persistent symptoms that are chronic and 
unpredictable in occurrence.

In March 1999 the appellant was treated as a VA outpatient 
for PTSD.  His mood was stable.  He denied suicidal or 
homicidal ideation, he was alert and oriented times four, his 
speech was clear, coherent, and relevant, and he denied audio 
or visual hallucinations.  

At a September 1999 hearing, the appellant requested an 
additional VA PTSD examination to include consideration of 
his substance abuse.

At a March 2000 VA PTSD examination, the appellant reported 
that since achieving sobriety in 1998 he had had increasing 
difficulty with anxiety and feelings of depression.  He 
described nightmares.  He had been told by associates that he 
occasionally woke up screaming during the night.  He stated 
that he felt chronically angry.  He described feelings of a 
sense of a foreshortened future.  The examiner noted that VA 
medical records reflected that the appellant had been 
hospitalized 19 times between 1987 and 1998 with diagnoses of 
PTSD, cocaine abuse, alcohol dependence, and neurotic 
depression.  The appellant reported that he attended daily 
Alcoholics Anonymous meetings and watched television.  He 
avoided movies about Vietnam.  He denied having any close 
friends.  He rarely went to church.  He denied any current 
relationships.  His medical history included surgery to his 
eye because of trauma sustained in a fight.

The examiner described the appellant as alert, oriented, and 
neatly dressed.  No abnormal movements were noted.  His mood 
was dysthymic and his affect was constricted.  No homicidal 
or suicidal ideation was expressed.  There was no evidence of 
illogical or delusional thought processes.  He indicated some 
problems with memory relating to much of his Vietnam 
experience.  Otherwise, his recent and remote memory seemed 
fairly good.  His insight and judgment were poor.  Diagnoses 
were PTSD and dysthymic disorder.  Cocaine dependence, 
cannabis abuse and alcohol dependence were noted to be in 
remission.  The examiner assigned a GAF of 48 overall and 60 
with consideration of only PTSD.  The examiner noted that the 
appellant currently experienced nightmares, anxiety, problems 
with anger management, and recurrent intrusive thoughts 
relating to his Vietnam tour.  These symptoms were 
complicated by a chronic depressive syndrome.  The examiner 
noted that the appellant had been "clean and sober for the 
past 2 years," and he opined that the appellant was 
competent to manage his financial affairs.

Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The RO arranged for VA examinations of the appellant.  No 
further assistance is necessary to substantiate the 
appellant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Further, the RO's efforts have complied with the 
instructions contained in the February 1999 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  Having 
determined that the duty to assist has been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  The criteria for the 50, 70 and 100 percent 
ratings are as follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2000).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

The medical evidence shows that the appellant was assigned 
GAF scores of 60, during his most recent VA hospitalizations.  
He was also assigned a GAF score of 60 with regard solely to 
his PTSD at the March 2000 VA PTSD examination.  He was 
assigned a GAF score of 50 by two VA psychiatrists in April 
1999.  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The evidence of record presents a consistent picture of the 
appellant's symptoms.  The appellant has depressed mood, 
nightmares, sleep impairment, impaired impulse control (with 
periods of violence), difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence shows disability that 
more nearly approximates that which warrants the assignment 
of a 70 percent disability rating than a 50 percent 
disability.  See 38 C.F.R. § 4.7 (2000).

Although the appellant does not meet all of the criteria 
required for a 70 percent disability rating, the criteria 
that he does meet-impaired impulse control (with periods of 
violence), difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships-are significant.  Although the appellant has 
been diagnosed with other disabilities, such as dysthymic 
disorder and substance abuse, the latter of which is now 
apparently in remission, one of the psychiatrists who 
examined the appellant in April 1999 indicated that the 
appellant's primary symptoms were those of PTSD and that 
those symptoms affected his social and industrial capacity to 
a considerable degree.  Because of these symptoms, the 
appellant's overall disability level more closely resembles 
that of the 70 percent disability rating.

The Board considered assigning the appellant a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He does not meet the 
criteria for a rating higher than 70 percent.  For example, 
the evidence does not show that he exhibits gross impairment 
in thought processes or communication.  His speech has 
consistently been clear, coherent, and relevant.  He has not 
shown flight of ideas or looseness of associations.  During 
treatment and examinations, he has behaved appropriately.  He 
has shown no delusions or hallucinations.  He has always 
appeared well or casually groomed, and his personal hygiene 
has been fair, indicating that he is able to perform 
activities of daily living.  He is shown to be oriented to 
time and place.  He has not shown an inability to recall his 
name or occupation or the names of close relatives.  He has 
been able to recall historical details well.  Although he has 
impaired impulse control, it cannot be said that he presents 
a persistent danger of hurting himself or others.  He has 
rarely shown suicidal ideation and has not shown homicidal 
ideation.  His last episode of violence was approximately 
three years ago.  Furthermore, satisfaction of one of the 
criteria required for a 100 percent evaluation is not 
sufficient to warrant that rating.  In order to evaluate his 
PTSD as 100 percent disabling, it is required that his 
disability more nearly approximate the criteria for that 
rating than for the lower rating.  Although the appellant is 
unemployed, unemployment is not sufficient to warrant a 100 
percent schedular rating in the absence of the symptoms 
listed in the rating schedule for entitlement to a 100 
percent schedular rating.  Unemployment is not one of the 
listed criteria.  Therefore, a preponderance of the evidence 
is against entitlement to a schedular rating in excess of 70 
percent.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence did 
not create a reasonable doubt regarding the level of his 
disability from PTSD.  


ORDER

Entitlement to a 70 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Error! Not a valid link.


